46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William BLOHM, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.William BLOHM, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.
Nos. 94-6811, 94-7337.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994Decided:  January 12, 1995.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-94-376-5-CT-H)
William Blohm, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's orders dismissing as frivolous his complaint alleging violations of his civil and constitutional rights and denying reconsideration of that order.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm both orders on the reasoning of the district court.  Blohm v. United States, No. CA-94-376-5-CT-H (E.D.N.C. July 15 & Oct. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED